DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25-60 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, fail to explicitly disclose a method comprising: controlling operation of a plurality of scattering elements in an empirically modulated antenna system to operate at discrete operational configurations and form an initial modulation pattern; identifying a performance parameter of the empirically modulated antenna system to evaluate after each of the plurality of scattering elements is discretely modulated on a per-element basis; and discretely modulating a corresponding operational configuration of each of the plurality of scattering elements on the per-element basis from a first scattering element to a last scattering element in an assigned order of scattering elements of the plurality of scattering elements to evaluate the performance parameter on the per-element basis with respect to each of a plurality of different operational configurations, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/10/2021